NATIONAL EXAM PROGRAM

RISK ALERT

 

By the Office of Compliance Inspections and Examinations®

July 11, 2018

Compliance Issues Related to Best Execution by Investment Advisers

 

In this Alert:

Most Frequent Best Execution
Issues Cited in Adviser Exams:

© Not performing best execution
review,

e Not considering relevant
factors during best execution
review;

e Not seeking comparisons from
other brokers;

e Disclosure issues;
e Soft dollar issues; and

e Weak policies and procedures.

L Introduction

The Office of Compliance Inspections and Examinations (“OCIE”) is
issuing this risk alert to provide investment advisers (“advisers”),
investors and other market participants with information concerning
many of the most common deficiencies that the staff has cited in
recent examinations of advisers’ compliance with their best execution
obligations under the Investment Advisers Act of 1940 (the “Advisers
Act”).

The Advisers Act establishes a federal fiduciary standard for
investment advisers.” As a fiduciary, when an adviser has the
responsibility to select broker-dealers and execute client trades, the
adviser has an obligation to seek to obtain “best execution” of client
transactions, taking into consideration the circumstances of the
particular transaction. An adviser must execute securities transactions
for clients in such a manner that the client’s total costs or proceeds in
each transaction are the most favorable under the circumstances.’ In
directing brokerage, an adviser should consider the full range and
quality of a broker-dealer’s services including, among other things, the
value of research provided as well as execution capability,

commission rate, financial responsibility, and responsiveness to the adviser. As the Commission has
stated, “the determinative factor [in an adviser’s best execution analysis] is not the lowest possible
commission cost but whether the transaction represents the best qualitative execution for the

 

The views expressed herein are those of the staff of OCIE. The Securities and Exchange Commission (the

“SEC” or the “Commission”) has expressed no view on the contents of this Risk Alert. This document was
prepared by SEC staff and is not legal advice.

This Risk Alert reflects issues identified in deficiency letters from over 1,500 adviser examinations.

See e.g., Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 17 (1979) (“[Section] 206 establishes

federal fiduciary standards to govern the conduct of investment advisers.” (quotation marks omitted)); SEC v.
Capital Gains Research Bureau, Inc., 375 U.S. 180, 191 (1963) (“The Investment Advisers Act of 1940 thus
reflects a congressional recognition of the delicate fiduciary nature of an investment advisory relationship.”

(quotation marks omitted)).

Interpretive Release Concerning the Scope of Section 28(e) of the Securities Exchange Act of 1934 and Related

Matters, Exchange Act Rel. No. 23170 (Apr. 28, 1986); see also Commission Guidance Regarding Client
Commission Practices under Section 28(e) of the Securities Exchange Act of 1934, Exchange Act Rel. No.

54165 (July 18, 2006).

Case 3:20-cv-01064 Document 15-2 Filed 02/11/21 Page 1 of 4 PagelD #: 227
managed account.” Advisers should therefore periodically and systematically evaluate the
execution quality of broker-dealers executing their clients’ transactions.

An adviser’s assessment of best execution may also be impacted by the adviser’s receipt of brokerage
and research services (“soft dollar arrangements”). Under Section 28(e) of the Securities Exchange
Act of 1934 (the “Exchange Act’), an adviser may pay more than the lowest commission rate in soft
dollar arrangements without breaching its fiduciary obligation, provided that certain specified
conditions are met. Where a product or service obtained with client commissions also serves other
functions that are not related to the making of investment decisions (“mixed use”), an adviser should
make a reasonable allocation of the costs of the product or service according to its use and keep
adequate books and records concerning such allocation. Advisers must disclose soft dollar
arrangements and must provide more detailed disclosure when the products or services they receive
do not qualify for Section 28(e)’s safe harbor.°

Il. Compliance Issues Relating to Best Execution’

Below are examples of many of the most common deficiencies associated with advisers’ best
execution obligations identified by OCIE staff.

e Not performing best execution reviews. The staff observed advisers that could not
demonstrate that they periodically and systematically evaluated the execution performance of
broker-dealers used to execute client transactions. For example, the staff observed advisers
that did not conduct an evaluation of best execution when selecting a broker-dealer to execute
transactions or were unable to demonstrate, through documentation or otherwise, that they
performed such an evaluation.

e Not considering materially relevant factors during best execution reviews. The staff
observed advisers that did not consider the full range and quality of a broker-dealer’s services
in directing brokerage. For example, the staff observed:

o Advisers that, as part of their best execution reviews, did not evaluate any qualitative
factors relating to a broker-dealer including, among other things, the broker-dealer’s
execution capability, financial responsibility, and responsiveness to the adviser.

o Advisers that, as part of their best execution reviews, did not solicit and review input
from the adviser’s traders and portfolio managers.

 

4 Id.

See, e.g., id.; Compliance Programs of Investment Companies and Investment Advisers, Advisers Act Rel. No.
IA-2204 (Dec. 17, 2003).

6 — See Part 2A of Form ADV, Item 12.A.1.
This Risk Alert does not address all types of deficiencies related to best execution.

The SEC has brought enforcement actions in this area. See, e.g., In the Matter of KMS Fin. Servs., Inc.,
Advisers Act Rel. No. 4730 (July 19, 2017) (settled order) (finding a violation of Section 206(2) of the Advisers
Act when the adviser failed to address introducing, clearing, and execution brokerage costs charged to advisory
clients as part of the adviser’s overall best execution analysis).

Case 3:20-cv-01064 Document 15-2 Faed 02/11/21 Page 2 of 4 PagelD #: 228
e Not seeking comparisons from other broker-dealers. The staff observed advisers that utilized
certain broker-dealers without seeking out or considering the quality and costs of services
available from other broker-dealers. For example, the staff observed:

o Advisers that utilized a single broker-dealer for all clients without seeking comparisons
from competing broker-dealers initially and/or on an ongoing basis to assess their chosen
broker-dealer’s execution performance.

o Advisers that utilized a single broker-dealer based solely on cursory reviews of the
broker-dealer’s policies and prices.

o Advisers that utilized a broker-dealer based solely on that broker-dealer’s brief summary
of its services without seeking comparisons from other broker-dealers.

e Not fully disclosing best execution practices. The staff observed advisers that did not provide
full disclosure of best execution practices. For example, the staff observed advisers that did
not disclose that certain types of client accounts may trade the same securities after other
client accounts and the potential impact of this practice on execution prices. In addition, the
staff observed advisers that, contrary to statements in their brochures, did not review trades to
ensure that prices obtained fell within an acceptable range.

e Not disclosing soft dollar arrangements. The staff observed advisers that did not appear to
provide full and fair disclosure in Form ADV of their soft dollar arrangements.’ For
example, the staff observed:

o Advisers that did not appear to adequately disclose the use of soft dollar arrangements.

o Advisers that did not disclose that certain clients may bear more of the cost of soft dollar
arrangements than other clients.'°

o Advisers that did not appear to provide adequate or accurate disclosure regarding
products and services acquired with soft dollars that did not qualify as eligible brokerage
and research services under the Section 28(e) safe harbor.”"’

e Not properly administering mixed use allocations. The staff observed deficiencies related to
mixed use allocations. For example, the staff observed advisers that did not appear to make a
reasonable allocation of the cost of a mixed use product or service according to its use or did
not produce support, through documentation or otherwise, of the rationale for mixed use
allocations.

 

See Part 2A of Form ADV, Item 12.A.1 (“Research and Other Soft Dollar Benefits. If you receive research or
other products or services other than execution from a broker-dealer or a third party in connection with client
securities transactions (“soft dollar benefits”), disclose your practices and discuss the conflicts of interest they
create.”).

See Part 2A of Form ADV, Item 12.A.1.d (“Disclose whether you use soft dollar benefits to service all of your
clients’ accounts or only those that paid for the benefits. Disclose whether you seek to allocate soft dollar
benefits to client accounts proportionately to the soft dollar credits the accounts generate.”).

See Part 1A of Form ADV, Item 8.G.(1)-(2).

Case 3:20-cv-01064 Document 15-2 Fed 02/11/21 Page 3 of 4 PagelD #: 229
e Inadequate policies and procedures relating to best execution. The staff observed advisers
that appeared to have inadequate compliance policies and procedures or internal controls
regarding best execution. For example, the staff observed:

o Advisers that did not have any policies relating to best execution.

o Advisers with insufficient internal controls because the advisers failed to monitor broker-
dealer execution performance.

o Advisers with policies that did not take into account the current business of the adviser,
including the type of securities traded by the adviser.

e Not following best execution policies and procedures. The staff observed advisers that did

not follow their policies and procedures regarding best execution. For example, the staff
observed:

o Advisers that did not follow their own policies regarding best execution review,

including seeking comparisons from competing broker-dealers to test for pricing and
execution.

o Advisers that did not allocate soft dollar expenses in accordance with their policies.

o Advisers that did not follow their internal policies regarding the ongoing monitoring of
execution price, research, and responsiveness of their broker-dealers.

Ill. Conclusion

The examinations within the scope of this review resulted in a range of actions. In response to the
staff's observations, some advisers elected to amend their disclosures regarding best execution or soft
dollar arrangements, revise their compliance policies and procedures, or otherwise change their
practices regarding best execution or soft dollar arrangements.

In sharing the information in this Risk Alert, OCIE encourages advisers to reflect upon their own

practices, policies, and procedures in these areas and to promote improvements in adviser compliance
programs.

 

This Risk Alert is intended to highlight for firms risks and issues that OCIE staff has identified. In addition, this Risk

Alert describes risks that firms may consider to (i) assess their supervisory, compliance, and/or other risk management
systems related to these risks, and (ii) make any changes, as may be appropriate, to address or strengthen such systems.
Other risks besides those described in this Risk Alert may be appropriate to consider, and some issues discussed in this
Risk Alert may not be relevant to a particular firm’s business. The adequacy of supervisory, compliance and other risk

management systems can be determined only with reference to the profile of each specific firm and other facts and
circumstances.

 

Case 3:20-cv-01064 Document 15-2 Fed 02/11/21 Page 4 of 4 PagelD #: 230
